              Case 3:17-cv-05088-RSM Document 57 Filed 08/26/21 Page 1 of 6

                                                        THE HONORABLE RICARDO S. MARTINEZ

 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
        Westech Aerosol Corporation, (a Washington
 9
        Corporation),
10                     Plaintiff,
                                                            Civil Action No. 3:17-cv-05088
11
                               v.
12                                                          JOINT STATUS REPORT AND
                                                            STIPULATION AND ORDER TO
13      Wilsonart LLC, (a Delaware limited liability
                                                            EXTEND STAY
        company),
14                     Defendant.
15

16
                                          I.      STIPULATION
17

18          WHEREAS, the Court stayed this case pending resolution of an inter partes review

19   (“IPR”), IPR2018-00576. Dkt. No. 40;
20          WHEREAS, the final written decision disposing of the IPR was appealed by Plaintiff to
21
     the Court of Appeals to the Federal Circuit (No. 20-1694);
22
            WHEREAS, 3M Company filed a cross-appeal of the IPR (No. 20-1738), which was
23
     consolidated with the appeal filed by Plaintiff;
24

25          WHEREAS, Plaintiff filed a motion to dismiss its appeal, which the Court of Appeals for

26   the Federal Circuit granted, leaving only 3M Company’s cross-appeal (the “Appeal,” which bore

27   Case Number 20-1738);
     JOINT STATUS REPORT AND STIPULATION AND ORDER
     TO EXTEND STAY - 1
     Civil Action No. 3:17-cv-05088
              Case 3:17-cv-05088-RSM Document 57 Filed 08/26/21 Page 2 of 6



             WHEREAS, the Court stayed this case until three weeks following entry of the mandate
 1
     by the Court of Appeals for the Federal Circuit;
 2

 3           WHEREAS, the Court of Appeals for the Federal Circuit held oral argument on June 10,

 4   2021;
 5           WHEREAS, the Court of Appeals for the Federal Circuit affirmed the IPR on June 25,
 6
     2021;
 7
             WHEREAS, the Court of Appeals for the Federal Circuit issued its mandate on August 2,
 8
     2021;
 9

10           WHEREAS, Westech is securing new counsel and for that reason, the parties are in

11   agreement to extend the stay another 60 days;

12           WHEREAS, in view of the foregoing, the parties request the Court extend the stay in this
13   case by another 60 days, so Westech may secure new counsel.
14

15    Dated: August 23, 2021                     LOWE GRAHAM JONESPLLC

16                                               s/Mark P. Walters
                                                 Mark P. Walters, WSBA No. 30,819
17                                               Ellen M. Bierman, WSBA No. 23,224
18                                               Lawrence D. Graham, WSBA No. 25,402
                                                 701 Fifth Avenue, Suite 4800
19                                               Seattle, Washington 98104
                                                 T: 206.381.3300
20                                               F: 206.381.3301
                                                 Walters@LoweGrahamJones.com
21                                               EllenB@LoweGrahamJones.com
22                                               Graham@LoweGrahamJones.com

23                                               Attorneys for Plaintiff Westech Aerosol Corporation

24

25

26

27

     JOINT STATUS REPORT AND STIPULATION AND PROPOSED ORDER
     TO EXTEND STAY - 2
     Civil Action No. 3:17-cv-05088
            Case 3:17-cv-05088-RSM Document 57 Filed 08/26/21 Page 3 of 6



                                         TOUSLEY BRAIN STEPHENS PLLC
 1
                                         s/Chase Alvord
 2
                                         Chase Alvord, WSBA No. 26080
 3                                       Lauren Hillemann, WSBA No. 54423
                                         1200 Fifth Avenue, Suite 1700
 4                                       Seattle, Washington 98101
                                         Telephone: 206.682.5600
 5                                       Facsimile: 206.682.2992
 6                                       Email: calvord@tousley.com
                                         Email: lhillemann@tousley.com
 7
                                         MCKOOL SMITH, P.C.
 8
                                         s/Kathy H. Li
 9
                                         Kathy H. Li, Pro hac vice
10                                       Matthew Tyler Cameron, Pro hac vice
                                         300 West 6th Street, Suite 1700
11                                       Austin, Texas 78701
                                         Telephone: 512.692.8700
12                                       Facsimile: 512.692.8744
                                         Email: kli@mckoolsmith.com
13
                                         Email: mcameron@mckoolsmith.com
14
                                         Attorneys for Defendant Wilsonart LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

     JOINT STATUS REPORT AND STIPULATION AND PROPOSED ORDER
     TO EXTEND STAY - 3
     Civil Action No. 3:17-cv-05088
              Case 3:17-cv-05088-RSM Document 57 Filed 08/26/21 Page 4 of 6



                                                   ORDER
 1
            In view of the parties’ stipulation, this case shall remain stayed for another 60 days
 2

 3   following entry of this Order, during which time the plaintiff intends to secure new counsel. The

 4   parties shall file a Rule 26(f) Joint Status Report before the expiration of this 60-day period.
 5

 6          IT IS SO ORDERED

 7
            DATED this 26th day of August, 2021.
 8

 9

10

11                                                 A
                                                   RICARDO S. MARTINEZ
12                                                 CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17
     Presented By:
18

19   LOWE GRAHAM JONESPLLC
20   s/Mark P. Walters
     Mark P. Walters, WSBA No. 30,819
21
     Ellen M. Bierman, WSBA No. 23,224
22   Lawrence D. Graham, WSBA No. 25,402
     701 Fifth Avenue, Suite 4800
23   Seattle, Washington 98104
     T: 206.381.3300
24   F: 206.381.3301
25   Walters@LoweGrahamJones.com
     EllenB@LoweGrahamJones.com
26   Graham@LoweGrahamJones.com

27   Attorneys for Plaintiff Westech Aerosol Corporation
     JOINT STATUS REPORT AND STIPULATION AND PROPOSED ORDER
     TO EXTEND STAY - 4
     Civil Action No. 3:17-cv-05088
             Case 3:17-cv-05088-RSM Document 57 Filed 08/26/21 Page 5 of 6



 1   //
 2
     //
 3
     //
 4
     //
 5   TOUSLEY BRAIN STEPHENS PLLC
 6
     s/Chase Alvord
 7   Chase Alvord, WSBA No. 26080
     Lauren Hillemann, WSBA No. 54423
 8   1200 Fifth Avenue, Suite 1700
     Seattle, Washington 98101
 9   Telephone: 206.682.5600
10   Facsimile: 206.682.2992
     Email: calvord@tousley.com
11   Email: lhillemann@tousley.com

12
     MCKOOL SMITH, P.C.
13

14   s/Kathy H. Li
     Kathy H. Li, Pro hac vice
15   Matthew Tyler Cameron, Pro hac vice
     300 West 6th Street, Suite 1700
16   Austin, Texas 78701
     Telephone: 512.692.8700
17
     Facsimile: 512.692.8744
18   Email: kli@mckoolsmith.com
     Email: mcameron@mckoolsmith.com
19
     Attorneys for Defendant Wilsonart LLC
20

21

22

23

24

25

26

27

     JOINT STATUS REPORT AND STIPULATION AND PROPOSED ORDER
     TO EXTEND STAY - 5
     Civil Action No. 3:17-cv-05088
              Case 3:17-cv-05088-RSM Document 57 Filed 08/26/21 Page 6 of 6



 1

 2
                                    CERTIFICATE OF SERVICE
 3
            I hereby certify that on August 23, 2021, I caused the foregoing document to be served on
 4
     the following counsel of record by the method/s indicated:
 5

 6
                PARTY/COUNSEL                                 METHOD OF SERVICE
 7              TOUSLEY BRAIN STEPHENS PLLC                    Via Hand-Delivery
 8                                                             Via U.S. Mail
                Chase Alvord, WSBA No. 26080                   Via CM/ECF System
 9              Lauren Hillemann, WSBA No. 54423               Via E-mail
                1700 Seventh Avenue, Suite 2200
10              Seattle, Washington 98101
                Telephone: 206.682.5600
11              Facsimile: 206.682.2992
12              Email: calvord@tousley.com

13              MCKOOL SMITH, P.C.                             Via Hand-Delivery
                                                               Via U.S. Mail
14              Kathy H. Li, Pro hac vice                      Via CM/ECF System
                Matthew Tyler Cameron, Pro hac vice            Via E-mail
15
                300 West 6th Street, Suite 1700
16              Austin, Texas 78701
                Telephone: 512.692.8700
17              Facsimile: 512.692.8744
                Email: kli@mckoolsmith.com
18              Email: mcameron@mckoolsmith.com
19
                Attorneys for Defendant Wilsonart LLC
20

21
              Dated this 23rd day of August, 2021.
22

23
                                                         LOWE GRAHAM JONES PLLC
24
                                                         s/Rischel Voigt
25
                                                         Rischel Voigt, Paralegal
26

27

     JOINT STATUS REPORT AND STIPULATION AND PROPOSED ORDER
     TO EXTEND STAY - 6
     Civil Action No. 3:17-cv-05088
